REASONS FOR ALLOWANCE
The following is the Examiner's statement of reasons for allowance: The prior art of record fails to teach all the limitations of the claims.  In particular, (independent) Claims 1, 6, 17, and 22 have the following limitations, in combination with the other claim elements, that are not found in the prior art: 

(1, 17) ...performing, by an application on the edge device side, a data analysis for the at least one device side by collecting at least one key performance indicator of the at least one device side, evaluating performance of the application according to a result of the data analysis performed, generating an application upgrade requirement based on a result of the performance evaluating, and sending the application upgrade requirement to an industrial cloud; receiving a context data requirement generated by the industrial cloud based on the application upgrade requirement, collecting context data from the at least one device side according to the context data requirement, and returning the context data to the industrial cloud;  and downloading, from the industrial cloud, the application updated by the industrial cloud based on the context data.

(6, 22) ...receiving an application upgrade requirement generated based on a performance evaluation result obtained after an edge device side performs a performance evaluation of an application based on a key performance indicator; generating a context data requirement based on the application upgrade requirement, and sending the context data requirement to the edge device side; receiving context data collected by the edge device from a device side according to the context data requirement, and updating the application based on the context data, so that the updated application is provided to the edge device side to allow the edge device side to download the updated application.

These limitations, in combination with the other claim elements, are not present in the prior art of record and would not have been obvious to a person of ordinary skill in the art at the time of the invention; thus, Claims 1-8 and 17-24 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLINT THATCHER whose telephone number is (571)270-3588.  The examiner can normally be reached on Mon-Fri 9am-5:30pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on (571) 272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C. T./
Examiner, Art Unit 2191
12 May 2022

/QING CHEN/Primary Examiner, Art Unit 2191